LILES, Acting Chief Judge
(dissenting).
I would respectively dissent in the judge’s order transferring custody of the minor children from the father to the mother. I recognize the broad discretion set forth in the majority opinion. However, it is my view that from a complete review of the record the trial judge abused his discretion and that he has not found this transfer to be in the best interests of the children.
I would concur in the reversal regarding attorneys’ fees.
Reversed as to change of custody and awarding of attorneys’ fees.